                         IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS
                                     KANSAS CITY

 SHERRY HEGGIE,
                                            Plaintiff,
                                                         Case No. 18-CV-02707 JAR
 vs.

 DIVERSIFIED CONSULTANTS, INC., et al.,
                            Defendants.


                               AGREED PROTECTIVE ORDER

        The parties agree that during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. They agree that certain

categories of such information should be treated as confidential, protected from disclosure outside

this litigation, and used only for purposes of prosecuting or defending this action and any appeals.

The parties jointly request entry of this proposed Protective Order to limit the disclosure,

dissemination, and use of certain identified categories of confidential information.

        The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because documents and information have been and may be

sought, produced or exhibited by and among the parties to this action which represent, relate to,

reflect and/or contain trade secrets, confidential research, development, technology or other

proprietary information belonging to the Defendants, as well as financial and account information,

personal income, personal identifying information, and credit and collection information related

to Plaintiffs.

        For good cause shown under Fed. R. Civ. P. 26(c), the Court grants the parties’ joint request

and hereby enters the following Protective Order:

        1.       Scope. All documents and materials produced in the course of discovery of this
case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Order as set forth below. As there is a presumption in favor of open and public

judicial proceedings in the federal courts, this Order will be strictly construed in favor of public

disclosure and open proceedings wherever possible.

       2.       Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party, in good faith, designates should

be protected from disclosure and use outside the litigation because its disclosure and use is

restricted by statute and/or falls into one of the categories identified below. For purposes of this

Order, the parties will limit their designation of “Confidential Information” to the following

categories of information or documents:

               (a)      trade secrets;

               (b)      confidential research, development, technology or other proprietary

information belonging to the Defendants; and

               (c)      financial and account information, personal income, personal identifying

information, and credit and collection information related to Plaintiff.

               Information or documents that are available to the public may not be designated as

Confidential Information.

       3.       Designation of “Confidential – Attorneys’ Eyes Only Information”.              If    a

party or non-party producing documents in this action (a “Producing Party”) believes in good faith

that, despite the provisions of this Protective Order, there is a substantial risk of identifiable harm

to the Producing Party if particular documents it designates as “Confidential” are disclosed to all

other Parties or non-parties to this action, the Producing Party may designate those particular



                                                  2
documents as “Confidential—Attorneys’ Eyes Only.”

         4.     Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information and therefore subject to protection under this

Order by marking or placing the words “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY; SUBJECT TO PROTECTIVE

ORDER” (hereinafter “the markings”) on the document and on all copies in a manner that will not

interfere with the legibility of the document. As used in this Order, “copies” includes electronic

images, duplicates, extracts, summaries or descriptions that contain the Confidential Information

or Confidential – Attorneys’ Eyes Only Information. The markings will be applied prior to or at

the time the documents are produced or disclosed. Applying the markings to a document does not

mean that the document has any status or protection by statute or otherwise except to the extent

and for the purposes of this Order. Copies that are made of any designated documents must also

bear the markings, except that indices, electronic databases, or lists of documents that do not

contain substantial portions or images of the text of marked documents and do not otherwise

disclose the substance of the Confidential Information or Confidential – Attorneys’ Eyes Only

Information are not required to be marked. By marking a designated document as confidential, the

designating attorney or party appearing pro se thereby certifies that the document contains

Confidential Information or Confidential – Attorneys’ Eyes Only Information as defined in this

Order.

         5.     Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information or Confidential – Attorneys’ Eyes Only

Information will not constitute a waiver of an otherwise valid claim of confidentiality pursuant to

this Order, so long as a claim of confidentiality is promptly asserted after discovery of the



                                                3
inadvertent failure. If a party designates a document as Confidential Information or Confidential–

Attorneys’ Eyes Only Information after it was initially produced, the receiving party, on

notification of the designation, must make a reasonable effort to assure that the document is treated

in accordance with the provisions of this Order, and upon request from the producing party certify

that the designated documents have been maintained as Confidential Information or Confidential

– Attorneys’ Eyes Only Information.

       6.       Depositions. All depositions or portions of depositions taken in this action that

contain confidential information may be designated as “Confidential” and thereby obtain the

protections accorded other Confidential Information. The Parties shall have 21 days from the date

a deposition is taken, or 14 days from the date a deposition transcript is received, whichever date

is greater, to serve a notice to all parties designating portions as Confidential Information or

Confidential – Attorneys’ Eyes Only Information as defined in Paragraph 2 or 3. Until such time,

all deposition testimony shall be treated as Confidential Information. To the extent any

designations are made on the record during the deposition, the designating party need not serve a

notice re-designating those portions of the transcript as Confidential Information or Confidential

– Attorneys’ Eyes Only Information. Any party may challenge any such designation in accordance

with Paragraph 9 of this Order.

        7.      Protection of Confidential Material.

               (a)     General Protections. Designated Confidential Information or Confidential

– Attorneys’ Eyes Only Information must be used or disclosed solely for purposes of prosecuting

or defending this lawsuit, including any appeals.

               (b)      Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the Court, designated Confidential



                                                 4
Information may only be disclosed to the following persons:

               (1)     The parties to this litigation, including any employees, agents, and
                       representatives of the parties, but only to the extent counsel determines in
                       good faith that the employee’s assistance is reasonably necessary to the
                       conduct of the litigation in which the information is disclosed;

               (2)     Counsel for the parties and employees and agents of counsel;

               (3)     The court and court personnel, including any special master appointed by
                       the court, and members of the jury;

               (4)     Court reporters, recorders, and videographers engaged for depositions;

               (5)     Any mediator appointed by the court or jointly selected by the parties;

               (6)     Any expert witness, outside consultant, or investigator retained specifically
                       in connection with this litigation, but only after such persons have
                       completed the certification contained in Attachment A, Acknowledgment
                       and Agreement to be Bound;

               (7)     Any potential, anticipated, or actual fact witness and his or her counsel, but
                       only to the extent such confidential documents or information will assist the
                       witness in recalling, relating, or explaining facts or in testifying, and only
                       after such persons have completed the certification contained in Attachment
                       A. Witnesses shall not retain a copy of documents containing Confidential
                       Information, except witnesses may receive a copy of all exhibits marked at
                       their depositions in connection with review of the transcripts;

               (8)     The author or recipient of the document (not including a person who
                       received the document in the course of the litigation);

               (9)     Independent providers of document reproduction, electronic discovery, or
                       other litigation services retained or employed specifically in connection
                       with this litigation; and

               (10)    Other persons only upon consent of the producing party and on such
                       conditions as the parties may agree. In no case shall information designated
                       “Confidential,” or any information contained in, or derived from any such
                       materials, be disclosed to any attorney whose office or firm has not entered
                       an appearance in this lawsuit.

               (c)      Who May View Confidential – Attorneys’ Eyes Only Information.

Except with the prior written consent of the individual or entity designating a document or portions

of a document as “Confidential—Attorneys’ Eyes Only,” or pursuant to prior Order after notice,


                                                 5
any document, transcript or pleading given “Confidential—Attorneys Eyes Only” treatment under

this Order, and any information contained in, or derived from any such materials (including but

not limited to, all deposition testimony that refers to, reflects or otherwise discusses any

information designated “Confidential—Attorneys Eyes Only” hereunder) may not be disclosed

other than in accordance with this Order and may not be disclosed to any person other than:

              (1)     A party’s retained outside counsel of record in this action, as well as
                      employees of said outside counsel to whom it is reasonably necessary to
                      disclose the information for this litigation and who have signed the
                      Attachment A, Acknowledgment and Agreement to be Bound;

              (2)     Experts specifically retained as consultants or expert witnesses in
                      connection with this litigation who have signed the Attachment A,
                      Acknowledgment and Agreement to be Bound;

              (3)     The Court and its personnel;

              (4)     Court reporters, their staffs, and professional vendors to whom disclosure
                      is reasonably necessary for this litigation and who have signed the
                      Attachment A, Acknowledgment and Agreement to be Bound;

              (5)     Any mediator appointed by the court or jointly selected by the parties;

              (6)     The Plaintiff, and

              (7)     The author of the document or the original source of the information.

              (d)      Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information or Confidential – Attorneys’ Eyes Only Information pursuant to the terms of this

Order. Counsel for the parties must maintain a record of those persons, including employees of

counsel, who have reviewed or been given access to the documents along with the originals of the

forms signed by those persons acknowledging their obligations under this Order.

              (e)      Recipients of Confidential Information or Confidential – Attorneys’

Eyes Only Information. All persons receiving any or all documents produced pursuant to this


                                               6
Order shall be advised of their confidential nature.

       8.       Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information or Confidential – Attorneys’ Eyes Only

Information subject to protection under this Order with the Court, that party must take appropriate

action to ensure that the document receives proper protection from public disclosure, including:

(a) filing a redacted document with the consent of the party who designated the document as

confidential; (b) where appropriate (e.g., in relation to discovery and evidentiary motions),

submitting the document solely for in-camera review; or (c) when the preceding measures are

inadequate, seeking permission to file the document under seal by filing a motion for leave to file

under seal in accordance with Fed. R. Civ. P. 5.2(d) and D. Kan. Rule 5.4.6.

       Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The parties understand that the requested documents may be filed under seal only

with the permission of the Court after proper motion. If the motion is granted and the requesting

party is permitted to file the requested documents under seal, only counsel of record and

unrepresented parties will have access to the sealed documents. Pro hac vice attorneys must obtain

sealed documents from local counsel.

       9.       Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information or Confidential – Attorneys’ Eyes Only Information is

subject to challenge by any party. Before filing any motion or objection to a confidentiality

designation, the objecting party must meet and confer in good faith to resolve the objection

informally without judicial intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. The burden of proving the necessity of a confidentiality



                                                 7
designation remains with the party asserting confidentiality. Until the court rules on the challenge,

all parties must continue to treat the materials as Confidential Information or Confidential –

Attorneys’ Eyes Only Information under the terms of this Order.

        10.      Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may present

Confidential Information or Confidential – Attorneys’ Eyes Only Information at a hearing or trial

must bring that issue to the attention of the court and the other parties without disclosing the

Confidential Information or Confidential – Attorneys’ Eyes Only Information. The court may

thereafter make such orders as are necessary to govern the use of such documents or information

at the hearing or trial.

        11.      Obligations on Conclusion of Litigation.

                (a)        Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

                (b)        Return of Confidential Documents. Within 60 days after this litigation

concludes by settlement, final judgment, or final order, including all appeals, all documents

designated as containing Confidential Information or Confidential – Attorneys’ Eyes Only

Information, including copies as defined above, must be returned to the party who previously

produced the document unless: (1) the document has been offered into evidence or filed without

restriction as to disclosure; (2) the parties agree to destruction of the document to the extent

practicable in lieu of return; (3) materials which in the good faith judgment of counsel are work

product materials; (4) the documents are communications from Plaintiff to Defendant; (5) the



                                                  8
documents are consumer file disclosures to Plaintiff that were generated by Defendant; or (6) the

documents are communications from             Defendant to Plaintiff regarding Defendant’s

reinvestigations.

               (c)      Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information or Confidential – Attorneys’ Eyes Only

Information, so long as that work product does not duplicate verbatim substantial portions of the

text or images of designated documents. This work product will continue to be confidential under

this Order. An attorney may use his or her own work product in subsequent litigation provided that

its use does not disclose Confidential Information or Confidential – Attorneys’ Eyes Only

Information.

       12.      Order Subject to Modification. This Order is subject to modification by the

Court on its own motion or on motion of any party or any other person with standing concerning

the subject matter. The Order must not, however, be modified until the parties have been given

notice and an opportunity to be heard on the proposed modification.

       13.      No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information or Confidential – Attorneys’ Eyes Only

Information by counsel or the parties is entitled to protection under Fed. R. Civ. P. 26(c) or

otherwise until such time as the court may rule on a specific document or issue.

       14.      Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject



                                                 9
to this Order by its terms.

        15.        Jurisdiction. The Court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to reopen

the case to enforce the provisions of this Order.

        16.        Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information or

Confidential – Attorneys’ Eyes Only Information until they execute and file with the Court their

written agreement to be bound by the provisions of this Order.

        17.        Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information or Confidential

– Attorneys’ Eyes Only Information produced in this case by third parties, if timely requested by

the third party.

        18.        Confidential Information or Confidential – Attorneys’ Eyes Only

Information Subpoenaed or Ordered Produced in Other Litigation. If a receiving party is

served with a subpoena or an order issued in other litigation that would compel disclosure of any

material or document designated in this action as Confidential Information or Confidential –

Attorneys’ Eyes Only Information, the receiving party must so notify the designating party, in

writing, immediately and in no event more than three business days after receiving the subpoena

or order. Such notification must include a copy of the subpoena or court order.

        The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.



                                                    10
        The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information or Confidential – Attorneys’ Eyes Only Information in the court from

which the subpoena or order issued. The designating party bears the burden and the expense of

seeking protection in that court of its Confidential Information or Confidential – Attorneys’ Eyes

Only Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the party has in its possession, custody,

or control Confidential Information or Confidential – Attorneys’ Eyes Only Information by the

other party to this case.

        19.      Interests of Justice. The Court retains the right to allow disclosure of any subject

covered by this stipulation or to modify this stipulation at any time in the interest of justice, in

accordance with Paragraph 12 above.

         IT IS SO ORDERED.


        Dated March 7, 2019, at Kansas City, Kansas.
                                                                 s/ James P. O’Hara
                                                                James P. O’Hara
                                                                U.S. Magistrate Judge




                                                  11
                            ATTACHMENT A
                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Protective Order dated

in the case captioned, Sherry Heggie v. Diversified Consultants Inc., et al., Case 18-CV-02707

JAR/JPO, and attached hereto, understands the terms thereof, and agrees to be bound by its terms.

The undersigned submits to the jurisdiction of the United States District Court for the District of

Kansas in matters relating to this Protective Order and understands that the terms of the Protective

Order obligate him/her to use materials designated as Confidential Information in accordance with

the order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm, or concern, except in accordance with the

provisions of the Protective Order.

       The undersigned acknowledges that violation of the Protective Order may result in penalties

for contempt of court.


        Name:

        Job Title:

        Employer:

        Business Address:




        Date:

        Signature:




                                                12
